Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority of application PCT/CN2017/ 113077 filed in China on 11/27/2017, published as WO 2018/157634 on 09/07/2018.
Acknowledgment is made of applicant’s claim for foreign priority of application CN 201710115345.5 filed in China on 02/28/2017.
	Currently claims 1-18 are pending.

Claim Objections
Claim 17 is objected to because the limitation “A display substrate in a display panel, wherein the display panel comprises: (a) a first substrate… (b) the display substrate comprising: a base substrate…” is unclear. Is “a first substrate” different than “a base substrate”? Or, are they identical? Claim 18 is also objected to due to virtue of dependency.
Is it supposed to mean “A [[display substrate in a]] display panel, wherein the display panel comprises: a [[first]] display substrate… the display substrate comprising: a base substrate…”?
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Li US 2014/0070221 in view of Li et al. US 2016/0357308 (hereinafter “Li-308”).
Claim 1: Li discloses a display panel, comprising: 
(Fig. 3) an array substrate 10 [0032] comprising: 
a first substrate 10; 
(Fig. 2) a gate line (G1/G2/G3/G4), a data line (D1/D2/D3) [0030], and 
(Fig. 3) a thin film transistor TFT [0032] with a gate electrode 53, a source electrode 51 and a drain electrode 52 on a surface of the first substrate 10; and 
(Fig. 2) a plurality of sub-pixel regions on the array substrate defined by the gate line (G1/G2/G3/G4) and the data line (D1/D2/D3); and 
(Fig. 3) an opposite substrate 8 (color filter substrate) comprising a second substrate 8, 
an additional electrodes 9 arranged on a side of the second substrate 8 facing the array substrate (the color filter substrate 8 is provided with a transparent electrode 9 in its surface facing the array substrate 10) [0032]; 
wherein at least one sub-pixel region comprises at least one of: 
a first overlap region (additional electrodes 9) at an intersection region by the gate line and the data line, a second overlap region defined by an overlapping region between the gate electrode and the source electrode, or a third overlap region defined by an overlapping region between the gate electrode and the drain electrode (a second overlap or a third overlap region defined by an overlapping region between the gate electrode 53 and the drain electrode 52) 
(Fig. 3) an orthographic projection of the additional electrodes (additional electrodes 9) on the first substrate substantially overlaps with orthographic projections of at least one of the first overlap region, the second overlap region, or the third overlap region on the first substrate (additional electrodes 9 overlapping a region between the gate electrode 53 and the source electrode 51, (or) additional electrodes 9 overlapping region between the gate electrode 53 and the drain electrode 52).  
Except
a plurality of additional electrodes
however Li-308 teaches
(Fig. 2b) a plurality of additional electrodes 03 (a number of independent self-capacitance electrodes 03 are located on a side of the upper substrate) [0042]
It would have been obvious to a person with ordinary skill in the art to modify Li's invention with Li-308’s structure to provide avoidance of defects such as bright lines, dark lines or the like in the in-cell touch panel improved features of high resolution, fast response times, as taught by Li-308 [Abstract];

Claims 2-5: Li discloses a display panel, comprising: 
Li-308 teaches
Claim 2: (Figs. 1, 2b) the orthographic projection of the additional electrodes 03 on the first substrate completely overlaps with the orthographic projections of the first overlap (a number of independent self-capacitance electrodes 03 are located on a side of the upper substrate; each electrodes 03 covers a plurality of pixel units 02) [0042].
Claim 3: (Figs. 1, 2b) the additional electrodes 03 comprise a first additional sub-electrode 03; the orthographic projections of the first additional sub-electrode 03 and the first overlap region on the first substrate overlap and have equal areas 
Claim 4: (Figs. 1, 2b) the additional electrodes 03 comprise a second additional sub-electrode; the orthographic projections of the second additional sub-electrode and the second overlap region on the first substrate overlap and have equal areas (each electrodes 03 covers a plurality of pixel units 02; i.e., including second overlap region) [0042]. 
Claim 5: (Figs. 1, 2b) the additional electrodes 03 comprise a third additional sub-electrode; the orthographic projections of the third additional sub-electrode and the third overlap region on the first substrate overlap and have equal areas (each electrodes 03 covers a plurality of pixel units 02; i.e., including third overlap region) [0042].
It would have been obvious to a person with ordinary skill in the art to modify Li's invention with Li-308’s structure to provide avoidance of defects such as bright lines, dark lines or the like in the in-cell touch panel improved features of high resolution, fast response times, as taught by Li-308 [Abstract];

Claims 8, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li US 2014/0070221,  Li et al. US 2016/0357308 (hereinafter “Li-308”) as applied to claim 1 above, and further in view of Kong et al. US 2015/0362796.
Claims 8, 9, 12: Li discloses as in claim 1 above 

Claim 8: (Fig. 4) the array substrate further comprises a pixel electrode, and the opposite substrate further comprises a common electrode (alternatively, the pixel electrode may be formed on the first substrate, and the common electrode may be formed on the second substrate) [0055]; wherein contour of the pixel electrode is substantially the same as contour of the common electrode (the common electrode 116 and the pixel electrode 118 are alternately arranged) [0054]
Claim 9: (Fig. 4) the additional electrode (Li-308’s additional electrode 03) and the common electrode 116 (Kong’s common electrode 116) are configured to be controlled independently.
Claim 12: all of the common electrodes are electrically connected with each other (inherent).  
It would have been obvious to a person with ordinary skill in the art to modify Li's invention with Kong’s structure to provide prevention of distance deviation, as taught by Kong [0014];

Claims 10, 15, 16 is rejected under 35 U.S.C. 103 as being unpatentable over Li US 2014/0070221,  Li et al. US 2016/0357308 (hereinafter “Li-308”) as applied to claim 1 above, and further in view of Lee et al. US 2014/0078104.
Claim 10: Li discloses as in claim 1 above
Lee et al. teach
(Fig. 4) the pixel electrode PXA and the common electrode CE overlap and have a same area [0248].  


Claims 15, 16: Li discloses a display panel, comprising: 
Lee et al. teach
(Fig. 1) a first integrated circuit IC (gate driver 200) configured to provide a scanning voltage to the gate line; a second IC (data driver 300) configured to provide a data voltage to the data line; 
Li-308 teaches
Claim 15: a third IC configured to provide a constant voltage to the additional electrode 03, and the constant voltage (from a touch detection IC) [0057] is not equal to the scan voltage and the data voltage.  
Claim 16: wherein the third IC is integrated with at least one of the first IC and the second IC (a display driver chip “second IC” and a touch detection chip “third IC” may be integrated into one chip, thereby further reducing production cost) [0057].  
It would have been obvious to a person with ordinary skill in the art to modify Li's invention with Lee’s structure to provide improved electrostatic capacitance, as taught by Lee [0345];

Allowable Subject Matter
Claims 6, 7, 11, 13, 14 are objected to
Claims 17 and 18 are objected to (see Claim Objection above) but would be allowable if rewritten in a clear clarification of the limitation(s).
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claim 6 is the inclusion of the limitation 
“…all of the additional electrodes are electrically connected through a connecting line; the orthographic projections of the connecting line have non-overlapping region with the gate line and the data line on the first substrate.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claim 7 is also allowed due to virtue of dependency.
The primary reason for the allowance of the dependent claim 11 is the inclusion of the limitation 
“…the orthographic projections of the common electrode have non-overlapping region with the additional electrode on the second substrate.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1.
The primary reason for the allowance of the dependent claim 13 is the inclusion of the limitation 
“…the additional electrode is in the same layer as the common electrode.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 8.
The primary reason for the allowance of the dependent claim 14 is the inclusion of the limitation 
“…an insulating layer between the additional electrode and the common electrode, the additional electrode and the common electrode are in different layers.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 8.
The primary reason for the allowance of the independent claim 17 is the inclusion of the limitation 
“…a base substrate; a common electrode with a substantially same contour with the pixel electrode; and a plurality of additional electrodes with a complementary contour with the common electrode, wherein: the common electrode is insulated from the plurality of additional electrodes; and an orthographic projection of the additional electrodes on the first substrate substantially overlaps with orthographic projections of at least one of the first overlap region, the second overlap region, or the third overlap region on the first substrate.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 17. Claim 18 is also allowed due to virtue of dependency.
Li US 2014/0070221 and Li et al. US 2016/0357308, considered as most closely related prior art documents, are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871